Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/23/2022 has been entered.  All previous objections and 112 rejections have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Hansing on July 13, 2022.
The application has been amended as follows: 

The title has been replaced with –Refrigerant compressor damping element arrangement—

In claim 1, line 9, the phrase “wherein the at least one damping element is disposed between the at least one spring element and the inner side of the compressor housing and a connecting member is disposed between the at least one spring element and the compressor-motor unit,” has been changed to --wherein the at least one damping element is disposed between said at least one spring element and the inner side of the compressor housing and a connecting element is disposed between said at least one spring element and the compressor-motor unit,--

In claim 1, line 25, the phrase “wherein the mounting element and/or the connecting element each comprises a shape-giving inner element within said at least one damping element, wherein said at least one damping element surrounds at least in a segment, said shape-giving inner element forming at least a contact segment of the mounting element or wherein said at least one damping element surrounds at least in a segment, said shape-giving inner element forming at least a contact segment of the connecting element” has been changed to –wherein one of the mounting element and connecting element comprises a shape-giving inner element, which shape-giving inner element is surrounded at least in a segment by the mounting element or connecting element to form at least a contact segment of the mounting element or the connecting element--

In claim 1, line 31, the phrase “wherein the damping element and the shape-giving inner element” has been changed to –wherein the shape-giving inner element and associated mounting element or connecting element—

In claim 11, lines 2-3, the phrase “said spring element” has been changed to –said at least one spring elements—

In claim 18, line 1, the phrase “Claim 22” has been changed to –Claim 1—

Claims 22 and 23 have been cancelled.

In claim 26, line 9, the phrase “wherein the at least one damping element is disposed between the at least one spring element” has been changed to “wherein the at least one damping element is disposed between said at least one spring element” 

In claim 26, line 10, the phrase “compressor housing” has been changed to –compressor housing, and a connecting element is disposed between said at least one spring element and the compressor-motor unit—

In claim 26, lines 26-31, the phrase “wherein the mounting element and/or the connecting element each comprises a shape-giving inner element within said at least one damping element, wherein said at least one damping element surrounds at least in a segment said shape-giving inner element forming at least a contact segment of the mounting element, or wherein said at least one damping element surrounds at least in a segment said shape-giving inner element forming at least a contact segment of the connecting element” has been changed to –wherein one of the mounting element and connecting element comprises a shape-giving inner element, which shape-giving inner element is surrounded at least in a segment by the mounting element or connecting element to form at least a contact segment with the mounting element or the connecting element--

In claim 26, line 32, the phrase “wherein the damping element and the shape-giving inner element” has been changed to –wherein the shape-giving inner element and associated mounting element or connecting element—

Allowable Subject Matter
Claims 1, 3, 8-13, 16, 18-21 and 26 are allowed.  See previous Non-Final Rejection for further details.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746